DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Frattini on July 28, 2021.

The following amendments were discussed and agreed to by Applicant:
1) In claim 22, line 11, after “treatment”, insert “and wherein said composition reduces the number of inflammatory lesions of the subject by at least about 60% as compared to the number of inflammatory lesions before treatment”.
2) Delete claim 40.  




Reasons for Allowance
The claimed invention of “method of treating rosacea in a subject in need thereof, comprising administering an oral pharmaceutical composition comprising a body-weight independent dose of about 10 mg to about 40 mg of minocycline to a subject in need thereof, wherein the said composition results in a maximum plasma concentration (CmaxP) of about 55 ng/ml to about 450 ng/ml of minocycline, wherein said composition provides equivalent or improved efficacy as compared to the oral doxycycline composition comprising 40 mg of doxycycline, wherein said composition reduces the IGA score of the subject by at least one grade compared to the IGA score before treatment and wherein said composition reduces the number of inflammatory lesions of the subject by at least about 60% as compared to the number of inflammatory lesions before treatment” is novel and non-obvious. The closest prior art is due to Wortzman (US 2009/0041846) of record. Wortzman teaches minocycline treatment for acne rosacea among other ailments in doses of 45 mg, 60 mg, 90 mg, and 135 mg. Wortzman does not teach the dosage range of Applicant nor the extent of the reduction in inflammatory lesions. Moreover, Applicant has demonstrated superior efficacy of the regimen both in terms of the reduction of inflammatory lesion as well as IGA scores. 
It is noted that Wortzman teaches global assessment scores (IGA of instant invention) also are similar (no statistically significant differences) among the groups and are not different from placebo at baseline. Analysis of changes in global assessment scores shows an overall improvement in all 4 treatment groups, with a mean change of approximately one unit and no evidence of dose-related effects. No statistically significant differences between study groups are noted. The percentage of subjects who 
Furthermore, Applicant has convincingly demonstrated the superior efficacy of minocycline in the treatment of rosacea as claimed by the instant invention.


    PNG
    media_image1.png
    209
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    496
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    377
    558
    media_image4.png
    Greyscale


Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 22-39 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627